Citation Nr: 9902296	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to April 3, 1996, for 
the grant of service connection for Acquired Immunodeficiency 
Syndrome (AIDS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO)


FINDINGS OF FACT

1.  On April 3, 1996, the veteran initially filed a claim for 
entitlement to service connection for AIDS.

2.  In a November 1997 rating decision, service connection 
was granted for AIDS, effective April 3, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to April 3, 1996, 
for the grant of service connection for AIDS have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim of entitlement to an 
earlier effective date is well grounded within the meaning of 
38 U.S.C.A. § 5107; that is, his claim is plausible.  The 
Board also finds all relevant evidence necessary for an 
equitable disposition of the issue has been obtained, and 
that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

On a VA Form 21-526 dated March 26, 1996, the veteran 
indicated that he was seeking entitlement to service 
connection for AIDS.  On April 1, 1996, the veterans 
representative received his claim.  On April 3, 1996, the RO 
received the veterans claim.

In a November 1997 rating decision, service connection was 
granted for AIDS on the basis of newly received service 
medical records.  The effective date for the grant of service 
connection for AIDS was April 3, 1996.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  Nevertheless, if a claim is received within one year 
of separation from service, the effective date of the claim 
is the day after separation from service or the date that 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  The date of receipt is 
the date on which a claim was received by VA.  38 C.F.R. 
§ 3.1.

The veterans argument for an earlier effective date is 
twofold: (1) he actually filed a claim on April 1, 1996, and 
(2) he should have been informed by VA or another 
organization, prior to or immediately after discharge from 
active service, that he was eligible for compensation 
benefits.  With regard to the veterans contention about the 
date of receipt, the Board notes that the veterans 
representative did receive the claim on April 1, 1996.  
Nonetheless, the RO did not receive the claim until April 3, 
1996.  Therefore, the date of receipt of the claim is April 
3, 1996.  See 38 C.F.R. §§ 3.1, 3.400.

As to the veterans contention regarding his lack of 
information about compensation benefits, the Armys failure 
to inform the veteran about VA benefits does not provide a 
basis for an earlier effective date for VA benefits.  
Likewise, even if VA knew immediately about the veterans 
medical condition upon discharge, the veteran is still not 
entitled to an earlier effective date.  In a precedent 
opinion, the VA General Counsel held that, although VA in 
some instances may have a duty to notify a claimant 
concerning benefits to which he or she may be entitled, the 
VAs failure to provide such notice may not provide a basis 
for awarding retroactive benefits in a manner inconsistent 
with express statutory requirements.  VAOGCPREC 17-95 (June 
21, 1995).  It is noted, incidentally, that an application 
for VA education benefits (VA Form 22-1990) filed by the 
veteran in October 1987, asks the applicant to indicate VA 
benefits previously applied for and lists various benefits 
including disability compensation or pension.  By reading 
that form the veteran was made aware that VA disability 
benefits existed.  

In summary, the veteran had active duty from November 1983 to 
November 1986.  His initial claim of entitlement to service 
connection for AIDS was received by VA on April 3, 1996, 
which is well beyond one year after his date of separation 
from active duty.  There is no document or other evidence in 
the file that can be construed as a formal or informal claim 
for service connection for AIDS prior to April 3, 1996.  
Accordingly, it must be concluded that there is no basis upon 
which to award an effective date prior to April 3, 1996.  The 
veteran's claim is, therefore, denied.


ORDER

An effective date prior to April 3, 1996, for the grant of 
service connection for Acquired Immunodeficiency Syndrome is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
